DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim(s) 6, 8-10, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Corl (US 2014/0276087)

With respect to claim 6, Corl discloses in at least Figs. 1 and 3-10, A method of manufacturing an intraluminal ultrasound imaging device, comprising: 
providing a substrate comprising a hard mask on a first side of the substrate (Para [0040], “a photomask may be provided on the front side 212 to cover up portions of the protective layer 290 that should not be etched.”); 
forming a first plurality of holes through the hard mask in a first area (Para [0040], “The photomask contains openings disposed between adjacent PMUT transducers 200”); 
etching the substrate through the first plurality of holes, thereby forming a trench (Para [0040], “The photomask contains openings disposed between adjacent PMUT transducers 200, and it is through these openings that the trenches 300 are etched.”); 
depositing a material layer over first plurality of holes (Para [0039], “A first etching process is performed from the front side 212 to etch a plurality of trenches 300 in the substrate 210. The trenches 300 may be formed by a dry etching process, such as a deep reactive-ion etching (DRIE) process. Each of the trenches 300 partially surrounds or encircles a respective one of the transducers, for example as shown in the top view of FIG. 2.”); 
forming a plurality of ultrasound transducer elements in a second area adjacent to the first area (Abstract, “The first trenches are disposed between adjacent miniature ultrasound transducers.”); and
 forming a flexible layer over the substrate in the first and second areas (Para [0007], “An exemplary ultrasound transducer is a piezoelectric micromachined ultrasound transducer, fabricated on a wafer substrate (typically a silicon wafer). This exemplary transducer includes a substrate having a first side and a second side opposite the first side. A transducer membrane is disposed on the first side of the substrate” Wherein the transducer membrane is seen as a flexible layer over the substrate); (Para [0047], Fig. 9, Wherein the transducer membrane is disposed over the trench which is seen as the first location, and over dielectric layer 230 which is seen as the second location). 

With respect to claim 8, Corl discloses in at least Figs. 1 and 3-10, The method of claim 6, wherein providing the substrate comprises forming the hard mask on the first side of the substrate (Abstract, “A protective layer is conformally deposited over the plurality of miniature ultrasound transducers from a front side of the wafer”; (Para [0009], “A protective layer is conformally deposited over the plurality of miniature ultrasound transducers from a front side of the wafer. A first etching process is performed to form a plurality of first trenches that extend into the wafer from the front side. The first trenches are etched through the protective layer and deeply into the substrate, and the first trenches are disposed between adjacent miniature ultrasound transducers.”)

With respect to claim 9, Corl discloses in at least Figs. 1 and 3-10, The method of claim 6, wherein forming the first plurality of holes through the hard mask in the first area comprises etching the hard mask using a metal layer (240) as an etch mask (Para [0030], “The conductive layer 240 may be formed by a suitable deposition process such as evaporation, sputtering, electroplating, etc. In the , the metal layer including a second plurality of holes (Para [0009], “A second etching process is performed to remove portions of the protective layer disposed over the first and second bond pads, thereby exposing the first and second bond pads”; (Para [0041], “Again, another photomask may first be provided over the front side 212 of the wafer before the etching process is performed, where the photomask contains openings that are vertically aligned with the bond pads 280-281. The photomask prevents the protective layer 290 disposed therebelow from being etched while allowing the portions thereof exposed by the openings in the photomask to be removed by the etching process. After the etching process is completed, the bond pads 280-281 are exposed and are ready for wire bonding.”)

With respect to claim 10, Corl discloses in at least Figs. 1 and 3-10, The method of claim 6, wherein etching the substrate through the first plurality of holes comprises etching the substrate through the first plurality of holes using deep reactive ion etching (DRIE) (Para [0039], “A first etching process is performed from the front side 212 to etch a plurality of trenches 300 in the substrate 210. The trenches 300 may be formed by a dry etching process, such as a deep reactive-ion etching (DRIE) process. Each of the trenches 300 partially surrounds or encircles a respective one of the transducers, for example as shown in the top view of FIG. 2.”);

The method of claim 6, wherein forming (Para [0030], “The conductive layer 240 may be formed by a suitable deposition process such as evaporation, sputtering, electroplating, etc”; (Para [0032], “the piezoelectric film 250 is etched in a manner to form a chamfer to allow deposition for a top electrode to be formed”; (Para [0034], “The bond pads 280-281 may be formed by depositing a layer of metal over the conductive layers 240 and 270 and thereafter patterning the layer of metal in a lithography process.”)   the plurality of ultrasound transducer elements in the second area comprises forming capacitive micromachined ultrasound transducer (CMUT) elements or piezoelectric micromachined ultrasound transducer (PMUT) elements (Para [0025], “ The PMUT 200 can be included in the IVUS imaging system 100 of FIG. 1, for example in the transducer assembly 122 included in the IVUS catheter 102”; (Para [0040], “The photomask contains openings disposed between adjacent PMUT transducers 200.”)

With respect to claim 13, Corl discloses in at least Figs. 1 and 3-10, The method of claim 6, further comprising: forming an opening on a second side of the substrate to expose the trench (Abstract, “The first trenches are etched through the protective layer and deeply into the substrate, and the first trenches are disposed between adjacent miniature ultrasound transducers.” Wherein etching is performed on a second side of the substrate as shown in Fig. 10).

With respect to claim 14, Corl discloses in at least Figs. 1 and 3-10, The method of claim 13, further comprising: removing (Para [0041], “Referring now to FIG. 6, another etching process is performed to expose the bond pads 280-281 by removing portions of the protective layer 290 overlying the bond pads 280-281. The removal of the portions of the protective layer 290 forms recesses or openings 305 above each of the bond pads 280-281.”), from the second side through the opening, the material layer and the hard mask exposed in the trench (Abstract, “The first trenches are etched Wherein etching is performed on a second side of the substrate and the material layer and hard mask are seen to be removed in Fig. 10).

With respect to claim 16, Corl discloses in at least Figs. 1 and 3-10, An intraluminal ultrasound imaging device (Para [0002], “The present disclosure relates generally to intravascular ultrasound (IVUS) imaging”), comprising: 
a flexible elongate member configured to be positioned within a body lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (Para [0020], “The catheter 102 includes an elongated, flexible catheter sheath 110 (having a proximal end portion 114 and a distal end portion 116) shaped and configured for insertion into a lumen of a blood vessel (not shown).”); and 
an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member, the ultrasound imaging assembly configured to obtain imaging data of the body lumen (Para [0022], “The imaging core 112 is configured to be rotated (either by use of a motor or other rotary device) to obtain images of the vessel.”), the ultrasound imaging assembly comprising a transducer array comprising: 
a substrate (Para [0039], “A first etching process is performed from the front side 212 to etch a plurality of trenches 300 in the substrate 210” Wherein the trenches 300 form spaced-apart segments of substrate 210 as shown in Fig. 5). 
a silicon oxide layer disposed over the substrate (Para [0027], “In the depicted embodiment, the substrate 210 is a silicon substrate. The substrate 210 may be composed of another suitable material depending on design requirements of the PMUT transducer 200 in alternative embodiments”; (Para [0029], “A dielectric layer 230 is formed over the surface 212 of the substrate 210…. The dielectric Wherein dielectric layer 230 is seen as the hard mask layer disposed over the substrate), and 
a plurality of rows of micromachined ultrasound transducer elements disposed on the silicon oxide layer (Para [0033], “Alternatively, the transducer membrane may also include the portion of the dielectric layer disposed directly beneath the conductive layers 240 and 270 and piezoelectric layer 250.”), 
wherein two of the plurality of rows of micromachined ultrasound transducer elements are spaced apart by a trench formed by etching through a screen formed in the silicon oxide layer (Para [0066], “An aluminum electrode film was sputtered and patterned onto the flexible substrate, and an additional polyimide layer was cured and patterned atop the wafer to encapsulate and protect the electrodes, reinforce the flexible joints, and serve as alignment trenches for the placement of piezoelectric elements on the silicon islands (FIG. 7)”; (Para [0067], “A second set of electrical leads composed of chromium and gold were patterned by electron beam evaporation through a shadow mask of Kapton film, connecting to the top electrode through the via holes in the parylene (FIG. 8)”; (Para [0058], “FIG. 3 shows an example of a transducer array according to an embodiment of the current invention. In this example, there are 20 rows of 37 elements in each row for an array that is 1 cm long along the axial direction (i.e., the height of the cylindrical array).”).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1-3  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Corl (US 2014/0276087) in view of (Franz Laermer, Sami Franssila, Lauri Sainiemi, Kai Kolari, Chapter 21 - Deep Reactive Ion Etching, Editor(s): Markku Tilli, Teruaki Motooka, Veli-Matti Airaksinen, Sami Franssila, Mervi Paulasto-Kröckel Veikko Lindroos, In Micro and Nano Technologies, Handbook of Silicon Based MEMS Materials an Technologies (Second Edition), William Andrew Publishing, 2015, Pages 444-469.

With respect to claim 1, Corl discloses in at least Figs. 1 and 3-10, An intraluminal ultrasound imaging device (Para [0002], “The present disclosure relates generally to intravascular ultrasound (IVUS) imaging”), comprising: 
a flexible elongate member configured to be positioned within a body lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (Para [0020], “The catheter 102 includes an elongated, flexible catheter sheath 110 (having a proximal end portion 114 and a distal end portion 116) shaped and configured for insertion into a lumen of a blood vessel (not shown).”); and 
an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member (Para [0021], “ The imaging core 112 has a proximal end portion 118 disposed within the proximal end Wherein the imaging core includes transducer assembly 122), the ultrasound imaging assembly configured to obtain imaging data of the body lumen (Para [0022], “The imaging core 112 is configured to be rotated (either by use of a motor or other rotary device) to obtain images of the vessel.”), the ultrasound imaging assembly comprising a transducer array comprising (Para [0022], “imaging core 112 includes a transducer assembly 122.”): 
a substrate separated into a plurality of spaced-apart segments (Para [0039], “A first etching process is performed from the front side 212 to etch a plurality of trenches 300 in the substrate 210” Wherein the trenches 300 form spaced-apart segments of substrate 210 as shown in Fig. 5), 
a hard mask layer disposed over the substrate (Para [0040], “It is understood that before the trenches 300 are etched, a photomask may be provided on the front side 212 to cover up portions of the protective layer 290 that should not be etched.” Wherein the protective layer 290 is seen as a hard mask layer), and
a plurality of rows of transducer elements disposed on the hard mask layer (Para [0054], “The method 500 includes a step 520 of conformally depositing a protective layer over the plurality of miniature ultrasound transducers from a front side of the wafer.”),
wherein at least one sidewall of each of the plurality of spaced-apart segments of the substrate comprises wave-like features propagating along two directions perpendicular to one another (Para [0055], “In some embodiments, the first etching process includes a deep reactive-ion etching (DRIE) process.”)
Corl does state as seen above that Corl uses the DRIE process for etching.  Corl does not disclose explicitly that wave-like features propagating along two directions perpendicular to one another. 
Laermer discloses wave-like features propagating along two directions perpendicular to one another (Fig. 21.3). 




With respect to claim 2, Corl discloses in at least Figs. 1 and 3-10, The intraluminal ultrasound imaging device of claim 1, wherein the substrate comprises silicon, wherein the hard mask layer comprises silicon oxide (Para [0027], “In the depicted embodiment, the substrate 210 is a silicon substrate. The substrate 210 may be composed of another suitable material depending on design requirements of the PMUT transducer 200 in alternative embodiments”; (Para [0029], “A dielectric layer 230 is formed over the surface 212 of the substrate 210…. The dielectric layer 230 may contain an oxide and/or a nitride material, for example silicon dioxide, silicon nitride, or silicon oxynitride.” Wherin dielectric layer 230 is seen as the hard mask layer).

With respect to claim 3, Corl discloses in at least Figs. 1 and 3-10, The intraluminal ultrasound imaging device of claim 1, wherein each of the plurality of rows of transducer elements comprises capacitive micromachined ultrasound transducer (CMUT) elements or piezoelectric micromachined ultrasound transducer (PMUT) elements (Para [0025], “ The PMUT 200 can be included in the IVUS imaging system 100 of FIG. 1, for example in the transducer assembly 122 included in the IVUS catheter 102”; (Para [0040], “The photomask contains openings disposed between adjacent PMUT transducers 200.”)

Claims 4 is rejected under 35 U.S.C. as being unpatentable over Corl (US 2014/0276087) and Laermer in further view of Rothberg (US 10,175,206), as evidence by Lee, Yoon Kyeung; Yu, Ki Jun; Kim, Yerim; Yoon, Younghee; Xie, Zhaoqian; Song, Enming; et al. (2017): Kinetics and Chemistry of Hydrolysis of Ultrathin, Thermally Grown Layers of Silicon Oxide as Biofluid Barriers in Flexible Electronic Systems. ACS Publications. Collection. https://doi.org/10.1021/acsami.7b15302), and Plasma Enhanced Chemical Vapor Deposition (PECVD), and as evidenced by Parylene coatings and applications, S Wadhwani - Paint & Coatings Industry article, www. pcimag. com, 2006.

With respect to claim 4, Corl discloses in at least figs. 1 and 3-10, The intraluminal ultrasound imaging device of claim 1, 
wherein the ultrasound imaging assembly further comprises a flexible interconnect (Para [0054], “The method 500 includes a step 520 of conformally depositing a protective layer over the plurality of miniature ultrasound transducers from a front side of the wafer”; (Para [0036], “In some embodiments, the protective layer 290 includes chemical vapor deposited poly(p-xylylene) polymers (hereinafter referred to in its trade name Parylene).” Wherein Parylene is a flexible material as disclosed by Wadhwani (See section titled “Stress Free”, “Unlike conventional coatings, especially acrylic and silicone based, which can introduce stresses to the electrical components during the curing or drying cycles, parylene can be stretched up to 200% before breaking and retains the ability to remain flexible over a wide temperature range.”))
wherein two of the plurality of rows of transducer elements are spaced apart from one another by a trench (Abstract, “The first trenches are disposed between adjacent miniature ultrasound transducers”; (Para [0055], “the first trenches are etched through the protective layer and deeply into the substrate, and wherein the first trenches are disposed between adjacent miniature ultrasound transducers.” Wherein the transducer elements are spaced apart from one another by a trench as shown in Figs. 5-8), and
wherein the flexible interconnect comprises a surface including an array of recesses (Para [0008], “The protective layer contains recesses that expose the first and second bond pads. A well is disposed in the second side of the substrate, extending substantially through the substrate, aligned to the transducer membrane, and terminating at the back side of the transducer membrane”; (Claim 9, “wherein the protective layer contains recesses that expose the first and second bond pads.” Wherein the protective layer is seen as the flexible interconnect, and wherein silcon oxide is a flexible material as evidence by Lee (Introduction “Recent work shows that physically transferred layers of silicon dioxide (TG-SiO2) thermally grown on device-grade silicon wafers can provide defect-free isolation from biofluids without significantly compromising the flexible mechanics, suitable for integration onto broad classes of biocompatible electronic devices.”)).
However, Corl does not disclose wherein the flexible interconnect spans over the trench. 
In the analogous field of microfabricated ultrasonic transducers, Rothberg discloses wherein the flexible interconnect spans over the trench (Col. 12, lines 39-46, “the silicon oxide layer 312 may be formed on the SOI wafer 400. The silicon oxide layer 312 may be used to at least partially define the cavities 306 of the ultrasonic transducers, and thus may have any suitable thickness to provide for a desired cavity depth. Silicon oxide layer 312 may be a thermal silicon oxide, but it should be appreciated that oxides other than thermal oxide may alternatively be used.” Wherein the silicon oxide layer 312 is seen to span over trenches 328 in Figs. 3 and 4Q-T)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Corl with a silicon oxide layer 312 spanning over the trenches 328 as disclosed in Rotherberg. 
	The motivation being that it would be obvious to substitute silicon oxide over other materials for the flexible interconnect to obtain predictable results, therefore, the use of silicon oxide layer 312 as disclosed in Rothberg would have led one of ordinary skill in the art to modify the prior art MPEP 2143 I).


Claim 7 isrejected under 35 U.S.C. as being unpatentable over Corl (US 2014/0276087) and Laermer, in further view of Rothberg (US 10,175,206).

With respect to Claim 7, Corl discloses in at least Figs. 1 and 3-10, The method of claim 6.
However, Corl does not disclose wherein the substrate is a silicon-on-insulator (SOI) substrate.
In the analogous field of microfabricated ultrasonic transducers, Rothberg discloses wherein the substrate is a silicon-on-insulator (SOI) substrate (Col. 5, line 26-30, “A first wafer bonding step may form sealed cavities by bonding together two silicon-on-insulator (SOI) wafers, the resulting bonded structure being considered an engineered substrate, and representing a buried cavity SOI wafer.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Corl with an SOI substrate of Rothberg. 
	The motivation being that SOI is able to withstand high temperatures during an annealing process to produce a strong bond as disclosed by Rothberg (Col. 2, lines 2-4).  


Claim 11 is rejected under 35 U.S.C. as being unpatentable over Corl (US 2014/0276087), in view of Rothberg (US 10,175,206).

With respect to claim 11, Corl discloses in at least Figs. 1 and 3-10, The method of claim 6.
However, Corl does not disclose wherein depositing the material layer over the first plurality of holes comprises depositing the material layer using plasma-enhanced chemical vapor deposition (PECVD).
In the analogous field of microfabricated ultrasonic transducers, Rothberg discloses wherein depositing the material layer over the first plurality of holes comprises depositing the material layer using plasma-enhanced chemical vapor deposition (PECVD) (Col. 15, lines 29-34, “The layer 430 may be, for example, a nitride layer and may be formed by plasma enhanced chemical vapor deposition (PECVD). The layer 432 may be an oxide layer, for example formed by PECVD of oxide.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Corl with the depositing of a material layer using PECVD as disclosed by Rothberg. 
	The motivation being that Corl teaches using the other type of DRIE, thus, the teachings of Rothberg would have led one of ordinary skill in the art to modify Corl or combine the teachings of Corl to arrive at the claimed invention (See MPEP 2143 I).


Claim 5 is rejected under 35 U.S.C. as being unpatentable over Corl (US 2014/0276087) and Laermer, in further view of Rothberg (US 10,175,206), and further in view of Sisman (“Solid-state SL-IVUS arrays based on non-uniform aperture sampling”). 

With respect to claim 5, the modified system of Corl in view of Rothberg discloses The intraluminal ultrasound imaging device of claim 4, further comprising: 
the flexible interconnect and the transducer array Para [0008], “The protective layer contains recesses that expose the first and second bond pads. A well is disposed in the second side of the substrate, extending substantially through the substrate, aligned to the transducer membrane, and terminating at the back side of the transducer membrane”; (Claim 9, “wherein the protective layer contains recesses that expose the first and second bond pads.” Wherein the protective layer is seen as the flexible interconnect, and wherein the transducer array and flexible interconnect are seen to be around the tubular member as shown in Fig. 1); and 
a tubular member(Para [0017], “There are two types of IVUS catheters in common use today: solid-state and rotational. An exemplary solid-state IVUS catheter uses an array of transducers (typically 64) distributed around a circumference of the catheter and connected to an electronic circuit”; (Para [0020], “The catheter 102 is flexible such that it can adapt to the curvature of the blood vessel during use. In that regard, the curved configuration illustrated in FIG. 1 is for exemplary purposes and in no way limits the manner in which the catheter 102 may curve in other embodiments.”)
However, the modified system of Corl in view of Rothberg does not disclose positioned around the tubular member. 
Sisman discloses a tubular member and positioned around the tubular member (Introduction, lines 1-7, “Conventional SL-IVUS imaging employing a single rotating transducer simplifies the system complexity, but the mechanical rotation produces severe motion artifacts [1,2]. Current solid-state SL-IVUS devices use a 1-D rectangular array wrapped around the cylindrical catheter, forming a ring shaped array [3,4]. These two existing SL-IVUS probe structures are illustrated in Fig. 1.” Wherein the cylindrical catheter is seen as a tubular member) 
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Corl in view of Rothberg with a solid-state IVUS as disclosed by Sisman. Solid-state IVUS are well known within the art, thus, it would be obvious to have the flexible interconnect and transducer array wrapped around a tubular member.  
	The motivation being “the existing solid-state structure enables dynamic focusing and does not suffer from the motion artifacts” as opposed to traditional IVUS as disclosed by Sisman (Introduction, lines 7-10).  



With respect to claim 15, Corl discloses in at least Figs. 1 and 3-10, The method of claim 6. 
However, Corl does not disclose planarizing the material layer deposited over the first plurality of holes.
In the analogous field of microfabricated ultrasonic transducers, Rothberg ‘139 discloses planarizing the material layer deposited over the first plurality of holes (Col. 9, lines 58-61, “As shown in FIG. 3C, the conductive layer 302 may be planarized (e.g., using CMP), and then metallization layer 106c may be formed and patterned. A dielectric or insulating layer 304 (e.g., SiO.sub.2) may be formed over the surface”; (Col. 6, lines 26-36, “Sealed access holes 116 are also included…. he access holes may be sealed to create a sealed cavity, as shown, which may be a vacuum cavity in some embodiments, although non-vacuum cavities may also be formed. Any suitable sealant material may be used, a non-limiting example of which is Si.sub.3N.sub.4.” Wherein the conductive layer 302 is seen to be deposited over holes 116 as shown in Fig. 3B)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Corl in view of Rothberg with planarization of a material layer deposited over a plurality of holes  disclosed by Rothberg ‘139. 
	The motivation being to use a known technique to improve similar devices in the same way (See MPEP 2143 I) where planarization of material layer allows for a 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793               

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793